United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tolono, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-137
Issued: April 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 19, 2006 appellant filed a timely appeal from a July 18, 2006 merit decision
of the Office of Workers’ Compensation Programs that affirmed the denial of appellant’s
occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he developed
an occupational disease in the performance of duty.
FACTUAL HISTORY
On February 18, 2005 appellant, then a 49-year-old rural mail carrier, filed an
occupational disease claim alleging that he developed tennis elbow in the performance of duty.
He stated that he first became aware of his condition and related it to his employment on
January 31, 2005. Appellant stopped work on January 31, 2005. In support of his claim, he
submitted a January 27, 2005 note from Warren Lee, a physician’s assistant, stating that

appellant had medial epicondylitis. The employing establishment controverted appellant’s claim,
noting that appellant also worked as a farmer and drove a truck despite his claimed physical
limitations.
On March 14, 2005 the Office requested additional information concerning appellant’s
claim. In response, appellant submitted a March 3, 2005 note from Mr. Lee and Dr. George
Bark, a Board-certified family medicine specialist, diagnosing medial epicondylitis. The report
noted that appellant reported that his symptoms had not improved during the time that he was off
work, vacationing in Hawaii, over the previous two weeks. He also submitted a January 27,
2005 report from Dr. Bark, again diagnosing medial epicondylitis and stating that appellant
related that he performed “a lot of heavy lifting and mail delivery” on the job. Next, appellant
submitted several disability certificates from Mr. Lee as well as March 24 and April 22, 2005
disability certificates from Dr. Ronald Michael, a Board-certified neurosurgeon, who indicated
that he would be on leave for at least one month. Appellant also submitted March 3 and 4, 2005
reports from Mr. Lee.
The employing establishment submitted a March 15, 2005 statement from Postmaster
Bonnie Elson, who stated that appellant filed the claim and stopped work after being told that he
had insufficient annual leave for his vacation. The employing establishment also submitted an
April 1, 2005 investigative memorandum regarding appellant’s claim. The employing
establishment also submitted an April 11, 2005 memorandum of an interview with appellant.
Appellant stated that his job duties involved repetitive use activities while casing mail, but that
his off the job activities did not.
By decision dated May 17, 2005, the Office denied appellant’s occupational disease
claim on the grounds that the medical evidence did not establish a causal relationship between
appellant’s claimed condition and employment factors.
Appellant requested reconsideration on May 15, 2006. In support of his request, he
submitted an undated statement in which he indicated that both employment and nonemployment
factors contributed to his condition. Appellant also submitted an April 21, 2006 report from
Dr. Scott A. Paluska, a Board-certified family medicine specialist, stating that appellant was
status 12 weeks past medial epicondylar release and experiencing some tenderness. Dr. Paluska
addressed causal relationship, stating:
“[Appellant] work likely contributed significantly to his problem as well as the
underlying complete rupture of the flexor carpi radialis tendon from the medial
epicondyle. It is difficult to say that work is the sole cause of his problem but
there was likely a significant contribution from the repetitive work-related duties
using his left upper extremity.”
By decision dated July 18, 2006, the Office affirmed the denial of appellant’s
occupational disease claim on the grounds that the medical evidence was insufficient to establish
a causal relationship between appellant’s diagnosed condition and employment factors.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disabilities and/or specific
conditions for which compensation is claimed are causally related to the employment injury.2
These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.3
An occupational disease or injury is one caused by specified employment factors
occurring over a longer period than a single shift or workday.4 The test for determining whether
appellant sustained a compensable occupational disease or injury is three-pronged. To establish
the factual elements of the claim, appellant must submit “(1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.”5
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.6 The
opinion of the physician must be based on a complete factual and medical background of the
claimant7 and must be one of reasonable medical certainty8 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.9

1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

5

Michael R. Shaffer, 55 ECAB 386, 389 (2004), citing Lourdes Harris, 45 ECAB 545 (1994); Victor J.
Woodhams, supra note 3.
6

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

7

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

8

John W. Montoya, 54 ECAB 306 (2003).

9

Judy C. Rogers, 54 ECAB 693 (2003).

3

ANALYSIS
The Board finds that appellant failed to meet his burden of proof in establishing that he
developed an occupational disease in the performance of duty. The record establishes that
appellant has a diagnosed condition, namely medial epicondylitis and rupture of the flexor carpi
radialis tendon and that his job required arm movement in tasks such as casing mail. However,
the medical evidence of record does not provide sufficient support for a causal relationship
between appellant’s diagnosed condition and employment factors.
Appellant submitted reports from Dr. Bark, stating that he had medial epicondylitis.
Dr. Bark’s reports, however, did not specifically address causal relationship. He did not discuss
appellant’s employment factors or job activities, other than noting that appellant reported
performing “heavy lifting and mail delivery” or explain how appellant’s job activities caused or
aggravated the diagnosed condition. Accordingly, Dr. Bark’s reports are insufficient to establish
appellant’s claim.
Dr. Paluska’s April 21, 2006 report10 is also insufficient to establish that appellant’s
diagnosed condition is causally related to his employment factors. First, his report did not
address appellant’s particular job responsibilities or explain the precise causes of his diagnosed
condition. Dr. Paluska stated that, while he could not opine with certainty that work was the sole
cause of appellant’s diagnosed condition, it was “likely a significant” contributor. He attributed
appellant’s condition, at least in part, to repetitive tasks using appellant’s left upper extremity.
However, Dr. Paluska did not elaborate on specifically which tasks may have contributed to
appellant’s claimed condition or how. The Board has held that a medical opinion not fortified by
sufficient explanation or rationale carries limited probative value.11 Moreover, Dr. Paluska’s
report couched its support for causal relationship in speculative terms noting that the
employment was a “likely” contributor to appellant’s condition. The Board has held that medical
opinions which are speculative or equivocal in character have little probative value.12
Accordingly, the Board finds that Dr. Paluska’s report is insufficient to establish a causal
relationship between appellant’s claimed condition and employment factors.
Appellant also submitted several reports from Mr. Lee. These reports, however, do not
constitute competent medical evidence, as Mr. Lee is a physician’s assistant, not a physician.13
Accordingly, Mr. Lee’s reports are insufficient to establish appellant’s claim. There is no
additional medical evidence of record supporting a causal relationship between appellant’s
claimed condition and employment factors.
10

Appellant also submitted two additional reports from Dr. Paluska, dated March 23 and June 6, 2006,
respectively, on appeal to the Board. The Board, however, notes that it cannot consider these reports for the first
time on appeal because the Office did not consider this evidence in reaching its final decision. The Board’s review
is limited to the evidence in the case record at the time the Office made its final decision. 20 C.F.R. § 501.2(c).
11

See Caroline Thomas, 51 ECAB 451, 456 n. 10 (2000); Brenda L. Dubuque, 55 ECAB 212, 217 (2004).

12

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962)

13

A physician’s assistant’s reports are of no probative value as a physician’s assistant is not considered a
physician under the Act. See 5 U.S.C. § 8101(2); John D. Williams, 37 ECAB 238 (1985).

4

CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
developed an occupational disease in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the July 18, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

